Citation Nr: 1519760	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  08-02 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record. 

In November 2009 and September 2011, the Board remanded this case for additional development and consideration.  Subsequently, in August 2013, the Board determined that an Independent Medical Expert (IME) opinion was necessary prior to the adjudication of the Veteran's claim on the merits.  In October 2013, this expert opinion was obtained and associated with the claims file.  Most recently, the Board again remanded this claim in January 2014.  All requested actions have been completed and the claim is once again before the Board.  


FINDING OF FACT

An acquired psychiatric disorder, to include major depression and other variously diagnosed depressive disorders; an anxiety disorder and other variously diagnosed anxiety disorders; and a panic disorder, bipolar affective disorder, adjustment disorder, impulse control disorder, obsessive compulsive disorder and somatoform pain disorder, clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a November 2006 letter that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, in light of the Board's decision to deny service connection, notice of the evidence and information necessary to establish a disability rating and an effective date is not necessary.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  His STRs, VA and private treatment records, Social Security Administration (SSA) records, and lay statements have been obtained.  The Veteran was provided with VA examinations in November 2007, March 2011, and October 2011.  The Board also obtained an IME opinion in October 2013.  The Board finds that the October 2013 IME opinion is adequate as it is based upon a review of the claims file and contains clear conclusions connected to supporting data by a reasoned medical explanation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In obtaining additional treatment records and VA examinations, the Board finds there was substantial compliance with the prior remand directives.  See 38 U.S.C.A. § 5103A (b); Stegall v. West, 12 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103 (c) (2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection Claim 

The Veteran seeks service connection for an acquired psychiatric disorder.  As an initial matter, the Veteran has been diagnosed with a variety of psychiatric disorders throughout the course of his appeal.  The diagnoses include major depression and other variously diagnosed depressive disorders; an anxiety disorder and other variously diagnosed anxiety disorders; and a panic disorder, bipolar affective disorder, adjustment disorder, impulse control disorder, obsessive compulsive disorder and somatoform pain disorder.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1) (2014); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2014).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2014).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and frequency of his current symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's pre-induction examination in January 1970 does not note a history of any psychiatric disorders.  However, a January 1971 service treatment record shows he was treated for acute depression, had suicidal thoughts, would not eat, and was highly withdrawn.  Provisional diagnoses of acute anxiety and acute depression were given.  A subsequent service treatment record states the Veteran's problems were a "manifestation of uncooperative behavior and not a mental illness."  Thereafter, the Veteran's service personnel records show he was administratively discharged in October 1971.  

Following service, the evidence of record shows the Veteran first sought treatment for psychiatric disorders from a VA facility in January 1973.  He received treatment until June 1976, and then again sought treatment beginning in October 1998 and continuing to the present.  Private treatment records from several mental health professionals, dating from October 1998 to November 2005, also reflect mental health treatment.  Additionally, SSA records indicate the Veteran has been disabled since January 2005, at least in part due to his mental disorders.  While these records clearly show treatment for the variously diagnosed psychiatric disorders on a continuous basis, they do not contain any etiological opinions.  

The Veteran has also been afforded VA mental disorder examinations in November 2007, March 2011, and October 2011.  However, the Board found that the November 2007 opinion was incomplete because it did not address the Veteran's specific contentions regarding how his psychiatric condition was related to service.  

Further, the March 2011 VA examination was also inadequate as no etiology opinion was provided by the examiner, even though such an opinion was requested.  

More recently, the Ocotber 2011 VA examiner stated that the Veteran's anxiety began prior to service since a January 1971 service treatment record indicates the Veteran suffered from "similar separation school phobia in past."  Further, the VA examiner determined that there was no evidence of primary mood, anxiety, or somatoform disorder during service, and there was no evidence of permanent aggravation or worsening beyond natural progression caused by or a result of military service, or any other primary or secondary service-connected disability.  However, the Board found this opinion to be conclusory in nature and, therefore, inadequate for rating purposes.  

As a consequence, in August 2013, the Board requested an IME opinion from a psychiatrist.  In October 2013, the requested opinion was obtained.  The psychiatrist stated that records dated prior to service show the Veteran was experiencing behavioral problems indicative of a personality disorder in his youth.  It was also noted the Veteran engaged in sexual activity with his sister when he was 8 years old, which continued into young adulthood.  The psychiatrist noted the Veteran had problems with separation anxiety from his family and developed a school phobia.  Further, the year prior to service he became depressed and suicidal over a rejection by his girlfriend and deliberately ran his car into a post.  Based on these findings, the psychiatrist concluded the psychosocial data provides obvious evidence of the existence of a psychiatric disorder prior to the military.  Therefore, the Board concludes that the Veteran's psychiatric disorder clearly and unmistakably existed prior to his military service.  

The psychiatrist further stated that the Veteran's service treatment records that show his basic problem was "homesickness" after he was brought to the sick bay.  There were no symptoms of a depressive or psychotic state, and the military psychiatric report further states that the symptoms displayed were those of a hysterical personality a passive-dependent mental state a stubbornly helpless and manipulative stance poor impulse control and immaturity.  Also in 1971, the Veteran was caught using illegal drugs, which was the cause for his discharge from service.  Finally, the October 1971 showed an absence of any neurological or psychiatric signs or symptoms.  Based on the information in the Veteran's service treatment records, the psychiatrist concluded that there is clear and unmistakable evidence that the pre-existing psychiatric disorder was not aggravated by the Veteran's military service.  There are no opinions to the contrary associated with the claims file.  

As such, the evidence demonstrates that a psychiatric disorder clearly and unmistakably preexisted service and was clearly and unmistakably not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.306 (2014).

The Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of an acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  The Veteran asserted throughout the pendency of the appeal that his variously diagnosed psychiatric disorders first began in service.  Here, the evidence does not show that either the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the diagnosis of an acquired psychiatric disorder.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay opinions of the Veteran as to whether he has a current disability and, if so, when such disability had its onset, do not constitute competent medical evidence and lack probative value. 

Therefore, based on the evidence of record, the Board finds that the Veteran clearly and unmistakable had a psychiatric disability at service entrance that was clearly and unmistakably not aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Because the adjudication of the Veteran's claim is based on service connection of a pre-existing disorder, consideration of the matter based on a theory of direct service connection is not necessary.  In any event, the medical opinion in this regard also weighs against the Veteran's claim.  Service connection must be denied.  The evidence weighs against the Veteran's claim and application of the benefit of the doubt 


doctrine is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


